Exhibit 10.1
 
THIRD SUPPLEMENTAL INDENTURE, dated as of November 24, 2009 (the “Third
Supplemental Indenture”), by and among GENCORP INC., an Ohio corporation (the
“Issuer”), the guarantors party hereto (the “Guarantors”), EASTON DEVELOPMENT
COMPANY, LLC, a California limited liability company (the “New Subsidiary
Guarantor”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.(formerly known
as The Bank of New York Trust Company, N.A. and successor to The Bank of New
York ), a national banking association organized under the laws of the United
States of America, as trustee (the “Trustee”).
 
RECITALS
 
WHEREAS, the Issuer, the Guarantors, and the Trustee have heretofore executed
and delivered an Indenture, dated as of August 11, 2003, as amended by the First
Supplemental Indenture dated as of October 29, 2004 and Second Supplemental
Indenture dated as of June 27, 2006 (as amended, the “Indenture”), pursuant to
which the Issuer issued $150,000,000 principal amount of its 9½% Senior
Subordinated Notes due 2013 (the “Notes”);
 
WHEREAS, pursuant to Section 4.18 of the Indenture, each Domestic Subsidiary
that is a Material Domestic Subsidiary shall, not later than the date it becomes
a Material Domestic Subsidiary, execute and deliver to the Trustee a
supplemental indenture pursuant to which such Subsidiary shall unconditionally
guarantee all of the Issuer’s obligations under the Notes and the Indenture on
the terms set forth in the Indenture;
 
WHEREAS, on the date hereof, the Board of Directors of the Issuer has designated
the New Subsidiary Guarantor to be a Material Domestic Subsidiary under the
Indenture;
 
WHEREAS, pursuant to Section 9.1(f) of the Indenture, the Issuer, the Guarantors
and the Trustee may amend or supplement the Indenture or the Notes without the
consent of any Holder to add a Guarantor that will unconditionally guarantee the
Notes; and
 
WHEREAS, the execution and delivery of this Third Supplemental Indenture by the
Issuer has been authorized by resolutions of the Board of Directors of the
Issuer, the execution and delivery of this Third Supplemental Indenture by the
Guarantors has been authorized by the board of directors, manager or members of
each Guarantor, the execution and delivery of this Third Supplemental Indenture
by the New Subsidiary Guarantor has been authorized by the board of managers of
the New Subsidiary Guarantor, and all acts, conditions and requirements
necessary to make this Third Supplemental Indenture a valid and binding
agreement in accordance with its terms and for the purposes herein set forth
have been done and taken, and the execution and delivery of this Third
Supplemental Indenture have been in all respects duly authorized.
 
NOW, THEREFORE, in consideration of the above premises, each party hereto
agrees, for the benefit of the other party and for the equal and ratable benefit
of the Holders of the Notes, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.      Definitions.
 
For all purposes of this Third Supplemental Indenture, except as otherwise
expressly provided or unless the context otherwise requires, the terms used
herein shall have the respective meanings assigned to them in the Indenture.
 
Section 2.      Guarantee.
 
The New Subsidiary Guarantor hereby agrees, jointly and severally with all other
Guarantors, to unconditionally guarantee the Issuer’s obligations under the
Notes on the terms and subject to the conditions set forth in Article 10 of the
Indenture and to be bound by all other applicable provisions of the Indenture.
 
Section 3.      Concerning the Trustee.
 
The Trustee accepts the trusts of the Indenture, as supplemented by this Third
Supplemental Indenture, and agrees to perform the same, but only upon the terms
and conditions set forth in the Indenture, as supplemented by this Third
Supplemental Indenture, to which the parties hereto and the Holders from time to
time of the Notes agree and, except as expressly set forth in the Indenture, as
supplemented by this Third Supplemental Indenture, shall incur no liability or
responsibility in respect thereof. Without limiting the generality of the
foregoing, the Trustee assumes no responsibility for the correctness of the
recitals herein contained, which shall be taken as the statements of the Issuer.
The Trustee makes no representation and shall have no responsibility as to the
validity or sufficiency of this Third Supplemental Indenture.
 
Section 4.      Miscellaneous.
 
(a)      Except as hereby expressly amended, the Indenture is in all respects
ratified and confirmed and all the terms, provisions and conditions thereof
shall be and remain in full force and effect.   This Third Supplemental
Indenture shall form a part of the Indenture for all purposes, and every holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby.
 
(b)      All agreements of the Issuer in this Third Supplemental Indenture shall
bind the Issuer’s successors. All agreements of the Trustee in this Third
Supplemental Indenture shall bind its successors.
 
(c)      THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(d)      If and to the extent that any provision of this Third Supplemental
Indenture limits, qualifies or conflicts with another provision that is required
to be included in this Third Supplemental Indenture or in the Indenture by the
Trust Indenture Act, the required provision shall control.
 
(e)      The titles and headings of the sections of this Third Supplemental
Indenture have been inserted for convenience of reference only, and are not to
be considered a part hereof and shall in no way modify or restrict any of the
terms or provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)      This Third Supplemental Indenture may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall represent one and the same agreement.
 
(g)      In case any provision of this Third Supplemental Indenture shall be
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof or of the Indenture shall not
in any way be affected or impaired thereby.
 
[Signature page on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed, and their respective corporate seals to be
hereunto affixed, as of the date first written above.
 

 
ISSUER:
 
GENCORP INC.
 
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President, Chief Financial Officer and Secretary




 
GUARANTORS:
 
AEROJET-GENERAL CORPORATION
 
 
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Chief Financial Officer




     
AEROJET ORDNANCE TENNESSEE, INC.
 
 
By:
/s/ Diane L. Wallace
   
Name:
Diane L. Wallace
   
Title:
Vice President






 
AEROJET INVESTMENTS LTD.
 
     
By:
/s/ Diane L. Wallace
   
Name:
Diane L. Wallace
   
Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 

 
RKO GENERAL, INC.
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Treasurer
   




 
NEW SUBSIDIARY GUARANTOR:
 
EASTON DEVELOPMENT COMPANY, LLC
 
 
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Chief Financial Officer and Secretary




 
TRUSTEE:
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
 
     
By:
/s/ John (Alex) Briffett
   
Name:
John (Alex) Briffett
   
Title:
Senior Associate



 
 
 